FILED
                                                                      United States Court of Appeals
                                                                              Tenth Circuit

                      UNITED STATES COURT OF APPEALS                          MAR 4 2003

                                   TENTH CIRCUIT                         PATRICK FISHER
                                                                                  Clerk



 In re: KANSAS PERSONAL
 COMMUNICATIONS SERVICES,
 LTD.,

               Debtor.


 UNITED STATES OF AMERICA, on
 behalf of the Federal
 Communications Commission,                                 No. 01-3042
                                                    (D.C. No. 00-CV-2392-JWL)
               Appellee,                                    (D. Kansas)

          v.

 KANSAS PERSONAL
 COMMUNICATIONS SERVICES,
 LTD.,

               Appellant.



                             ORDER AND JUDGMENT*


Before SEYMOUR and PORFILIO, Circuit Judges, and STAGG,** District Judge.


      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      **
        The Honorable Tom Stagg, District Judge for the United States District Court
Western District of Louisiana, sitting by designation.
       This appeal has been abated pending resolution of Federal Communications

Commission v. Nextwave Personal Communications, et al., in the Supreme Court of the

United States. At issue in Nextwave was a question which dominates this case: whether

an FCC license holder who has filed a petition for relief under Chapter 11 of the

Bankruptcy Code is protected by the provisions of 11 U.S.C. §§ 362 and 525 from

cancellation of the license for non-payment of license fees. The Supreme Court has

answered that question in the affirmative, 537 U.S. ____, 123 S.Ct. 832 (2003).

       We issued an order directing the parties to state their positions on the effect of

Nextwave in this appeal. Both have responded agreeing the decision leaves nothing for

this court to decide.

       Nextwave makes clear the district court’s decision in this matter was erroneous.

The Chapter 11 filing barred the FCC from taking any action against the license of

Kansas Personal Communication Services, Ltd. without first obtaining authority to do so

from the bankruptcy court. Consequently, the judgment of the district court is

REVERSED and the matter REMANDED WITH DIRECTIONS to remand the case to

the bankruptcy court for further proceedings.



                                           ENTERED FOR THE COURT



                                           John C. Porfilio
                                           Senior Circuit Judge


                                             -2-